                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN

In Re:

JOSEPH DuMOUCHELLE FINE                            Case No. 19-56239
& ESTATE JEWELLERS, L.L.C.
                                                   Hon. Phillip J. Shefferly
         Alleged Debtor
                                                   Involuntary Chapter 7 Proceeding
__________________________/

 ORDER GRANTING EX PARTE MOTION FOR EXPEDITED HEARING
    ON THE PETITIONING CREDITORS' MOTIONS TO APPOINT
      INTERIM TRUSTEE UNDER 11 U.S.C. §303(g) AND FOR
       JOINT ADMINISTRATION OF BANKRUPTCY CASES

         This matter having come before this Court on East Continental Gems, Inc.,

Thomas Ritter, and William Noble Rare Jewels’, (together, the “Petitioning

Creditors”) Ex Parte Motion to Schedule Expedited Hearing (the “Expedited

Hearing Motion”) (ECF No. 13) on Their Motions to Appoint Interim Trustee

Pursuant to 11 U.S.C. §303(g) (the “Trustee Motion”) (ECF No. 11) and for Joint

Administration of Bankruptcy Cases ((the “Joint Administration Motion” (ECF No.

12) and, together with the Trustee Motion, the “Motions”)); the Court has

determined that there is sufficient cause to grant the Expedited Hearing Motion and

schedule an expedited hearing on the Motions; and the Court being duly advised in

the premises;




{00825475.1}                                 1
   19-56239-pjs    Doc 14   Filed 11/20/19       Entered 11/20/19 16:27:28     Page 1 of 2
         NOW THEREFORE, IT IS HEREBY ORDERED that the Expedited

Hearing Motion is granted.

         IT IS FURTHER ORDERED that the Motions shall be heard before the

Honorable Phillip J. Shefferly on November 25, 2019 at 10:00 a.m. in Courtroom

1975, 211 W. Fort St., Detroit, MI 48226;

         IT IS FURTHER ORDERED that any objections to the Motions shall be

filed and served on the Petitioning Creditors in the manner required by the Federal

Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Eastern

District of Michigan by 5:00 p.m. on November 23, 2019.

         IT IS FURTHER ORDERED that the Petitioning Creditors shall

immediately serve this Order and the Motions in the manner required by the Federal

Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the Eastern

District of Michigan upon (1) the Alleged Debtor, (2) the United States Trustee, (3)

all secured creditors, (4) the 20 largest unsecured creditors; and (5) all other parties

entitled to service, and promptly file a certificate of such service.



Signed on November 20, 2019




{00825475.1}                                 2
   19-56239-pjs   Doc 14    Filed 11/20/19       Entered 11/20/19 16:27:28   Page 2 of 2
